—Determination of respondent Police Commissioner, dated October 16, 1998, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Barbara Kapnick, J.], entered May 12, 1999) dismissed, without costs.
Substantial evidence supports respondent’s findings that petitioner, inter alia, used false pretenses to trick the owner of a broken-down vehicle into giving him the title thereto, removed the vehicle from the street and sold it to a salvage company. No basis exists to disturb the Hearing Officer’s findings of credibility. There is no merit to petitioner’s argument that the charge specifying such “unauthorized exercise of [petitioner’s] official functions,” in violation of section 104-01 (at 3, 4) of the Police Department Patrol Guide’s prohibition against “conduct prejudicial to good order, efficiency or discipline of the department,” was barred by the 18-month Statute of Limitations in Civil Service Law § 75 (4). The misconduct charged also constituted the crime of official misconduct (Penal Law § 195.00 [1]), which is expressly excluded from the time bar of section 75 (4) (see, Matter of McFarland v Abate, 203 *200AD2d 190). Concur — Williams, J. P., Tom, Mazzarelli and Buckley, JJ.